DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A and Sub-species 2 and the withdrawal of method claims 169- 173 in the reply filed on 11/18/21 is acknowledged.  
The Office clarifies that Species B includes a first bevel gear 506, a second bevel gear 518 and a third (double faced) bevel gear, the third (double faced) bevel gear 510 interacts with both the first bevel gear 506 and the second bevel gear 518.  Species A, B and C are independent or distinct because of the mutually exclusive features recited in the Restriction Requirement, mailed 7/19/21, including the above recited third (double faced) bevel gear 510 above. 
Since applicant has elected without traverse Species A and Sub-species 2, claims 111 and 113 are withdrawn from consideration as being directed to non-elected species and/or sub-species.
Optional claim limitations listed below in claims 13, 15- 16, 47, 49 and 117 are withdrawn from as being directed to non-elected species and/or sub-species. It is suggested that applicant amend claims 13, 15- 16, 47, 49 and 117 to remove limitations directed to a non-elected species/sub-species in order to improve the clarity of the record.
The following optional claim limitations are withdrawn from consideration:
Claim 13, lines 22- 26:
a first housing hosting a first shaft equipped with a first bevel gear; a second housing hosting the first jaw, the second jaw, and a second shaft equipped with a second bevel gear distal to the first roller and the second roller; and a third bevel gear engaging the first bevel gear and the second bevel gear such that the second housing can move relative to the first housing based on the first shaft being rotated,
Claim 13, lines 33- 39:
a tube hosting the first jaw and the second jaw; and a housing hosting a switch, a shaft, a first bevel gear, a second bevel gear, and a third bevel gear, wherein the shaft hosts the third bevel gear, wherein the first bevel gear or the second bevel gear selectively engage the third bevel gear based on how the switch is positioned, wherein the third bevel gear enables the first set of teeth to drive the second set of teeth, wherein the first bevel gear rotates the shaft in a first direction, wherein the second bevel gear rotates the shaft in a second direction, wherein the first direction is different from the second direction,
Claim 15, line 9:
hosts a plurality of slanted grooves
Claim 15, line 11:
is monolithic with the first shaft
Claim 15, line 12:
the first roller is monolithic with the first shaft, wherein the second roller is monolithic with the second shaft
Claim 16, line 6:

Claim 16, line 8:
is monolithic with the second shaft
Claim 47, line 7:
is monolithic with the first shaft,
Claim 47, lines 8- 9:
is monolithic with the first shaft, wherein the second set of teeth is monolithic with the second shaft,
Claim 49, line 5:
monolithic with the second shaft
Claim 109, lines 3- 8: 
the first direction is opposite of the second direction,
the switch moves between a first position and a second position, wherein the first position corresponds to the first direction, wherein the second position corresponds to the second direction, wherein the tube has a longitudinal axis, wherein the switch moves lateral to the longitudinal axis,
the first direction is clockwise, wherein the second direction is counterclockwise (the first direction, the second direction and the switch are introduced in Claim 13, lines 33- 39 above, which is directed to a non-elected species)
Claim 117, lines 2- 3
the slanted grooves are slanted in a direction away from the second set of teeth,
the slanted grooves are slanted in a direction toward the second set of teeth


1- 4, 13, 15- 16, 18, 20, 23, 38- 40, 47, 49, 54, 65, 73, 79, 103, 109, 117, 138, 140- 141, 155- 156, 168.
Drawings
The drawings have been received on 6/20/19 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures.  See MPEP 608.02 (V) (Black ink.  Black and white drawings are normally required.  India ink, or its equivalent that secures solid black lines, must be used for drawings).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a first shaft and a second shaft (See P. [0059] of the applicant’s Specification referring to “a second shaft 106” also see, P. [0061] of the applicant’s Specification referring to “a first shaft 106”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 
Claim Objections
Claim 3 is objected to because of the following informalities:  line 10 – the second shaft’ should be amended to - - the second [[shaft’]] shaft, - - in order to delete the apostrophe and to add a comma.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 15 – the longitudinal axis’ should be amended to - - the longitudinal [[axis’]] axis, - - in order to delete the apostrophe and to add a comma.  Appropriate correction is required.
Claim 47 objected to because of the following informalities:  lines 5- 6 - ‘are positioned between the first jaw and the second jaw and the second set of teeth are positioned between the first jaw and the second jaw,’ should be amended to - - [[are]] is positioned between the first jaw and the second jaw and the second set of teeth [[are]] is positioned between the first jaw and the second jaw,- - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
49 is objected to because of the following informalities:  line 4 – the open position’ should be amended to - - the open [[position’]] position, - - in order to delete the apostrophe and to add a comma.  Appropriate correction is required.
Claim 138 is objected to because of the following informalities:  line 3, line 5 – ‘a third shaft’ should be amended to - - [[a] the third shaft - - since a third shaft is introduced in claim 13, claim 138 appears to contain a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23 and 103 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the line” in lines 3, 4, and 5.  However, since claim 20 depends off of claim 13 and since claim 13 has several optional limitations including “a line” (See Claim 13, lines 3-8), it is not clear to which optional limitation including “a line” applicant is referring.  
Claim 20 recites, “wherein the first set of teeth at least one of
extends between the first roller and the line, or

Claim 23 recites “the line” in each and every optional limitation presented in the claim.  However, since claim 23 depends off of claim 13 and since claim 13 has several optional limitations including “a line” (See Claim 13, lines 3-8), it is not clear to which optional limitation including “a line” in claim 13 applicant is referring for each and every optional limitation presented in claim 23.  
Claim 103 recites the limitation "the line" in lines 4, 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “a line” is introduced in the multiple optional limitations of claim 13 and that claim 103 is dependent off of claim 18.  
Allowable Subject Matter
Claims 20, 23 and 103 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
Claims 1- 4, 13, 15- 16, 18, 38- 40, 47, 49, 54, 65, 73, 79, 109, 117, 138, 140- 141, 155- 156 and 168 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a first jaw hosting a first shaft, wherein the first shaft hosts a first roller and a first set of teeth; and
a second jaw hosting a second shaft, wherein the second shaft hosts a second roller and a second set of teeth, wherein the second jaw moves relative to the first jaw between an open position and a closed position, wherein the first set of teeth meshes with the second set of teeth when the second jaw is in the closed position such that (a) the first set of teeth can drive the second set of teeth and (b) the first roller and the second roller can drive a needle therebetween when the first set of teeth drives the second set of teeth.
Wurster (US Pat. No. 5,545,148) is the closest prior art reference.  Wurster discloses an endoscopic sewing instrument having a first shaft (40) (Fig. 4), wherein the first shaft (40) hosts a first roller (14) (Figs. 1, 4) and first engageable wheels (28); and
a second shaft (42) (Fig. 4), wherein the second shaft (42) hosts a second roller (12) (Figs. 1, 4) and second engageable wheels (29), and the first roller (14) and the second roller (12) can drive a needle (22) (Figs. 3a- 3b) therebetween when the first engageable wheels (28) drives the second engageable wheels (29) (Col. 3, l. 7- 8 - - since rotation of the rolls 12, 14 is accomplished by rod 40 which is directly coupled to roll 14, engageable wheels 28 of roll 14 are interpreted as driving engageable wheels 29 of roll 12.  However, Wurster does not teach or suggest a first and second jaw, wherein the second jaw moves relative to the first jaw between an open position and a closed position.  Wurster instead teaches a rollhead 8 (Figs. 1, 3a- 4, 6- 7) that rotates a 
Bagwell et al. (US Pub. No. 2014/0309683 A1) is a close prior art reference.  Bagwell discloses a first jaw (130) (Figs. 2A- 2B, 6) hosting a first shaft (34) (Figs. 2A- 2B, 6) (P. [0048]- - each jaw contains a torque transmission member 34 that is a hollow helical stranded wire or tube designed specifically for efficient transmission of torque), wherein the first shaft (34) hosts a first roller (122) (Figs. 2A- 2B, 6) and a first set of teeth (109) (Figs. 2A- 2B, 6); and
a second jaw (132) (Figs. 2A- 2B, 6) hosting a second shaft (34) (P. [0048] - - two helical stranded wires or tubes with same reference number), wherein the second shaft (34) hosts a second roller (124) (Figs. 2A- 2B, 6) and a second set of teeth (113) (Figs. 2A- 2B, 6), wherein the second jaw (132) moves relative to the first jaw (130) between an open position (Fig. 2A) and a closed position (Fig. 2B), wherein the first set of teeth (109) meshes with the second set of teeth (113) when the second jaw (132) is in the closed position (Fig. 2B) and (b) the first roller (122) and the second roller (124) can drive a needle therebetween when the first set of teeth (109) drives the second set of teeth (113) (P. [0053] - - teeth 109, 113 designed with a spacing 112 which permits meshing of alternate teeth 110 when the gears 2 are pulled together by sliding the slide block 8 relative to the slide tubes 7; since first and second slide tubes 130, 132 allow the teeth to become in contact and to separate by a sliding mechanism, first and second slide tubes 130, 132 are interpreted as jaws closing and opening; it is noted that a needle is not positively recited by the claim).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fogarty (US Pat. No. 4,287,890);
Chin (US Pat. No. 4,452,244);
Weintraub et al. (US Pat. No. 4,635,638);
Downey (US Pat. No. 4,642,106);
Sugarbaker et al. (US Pat. No. 5,722,990);
Song et al. (US Pub. No. 2018/0236164 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771